Citation Nr: 0118518	
Decision Date: 07/16/01    Archive Date: 07/24/01

DOCKET NO.  95-38 119	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for status post left 
arthroscopic medial meniscectomy for a medial meniscal tear 
of the left knee.  

2.  Entitlement to service connection for irritable bowel 
syndrome.  

3.  Entitlement to service connection for mitral valve 
prolapse.  


REPRESENTATION

Veteran represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

D. Odlum, Associate Counsel


INTRODUCTION

The veteran had active duty in the Army National Guard from 
December 1973 to November 1974, as well as multiple periods 
of active duty for training between February 1975 and 
November 1985.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a December 1994 rating decision from the 
Houston, Texas Department of Veterans Affairs (VA) Regional 
Office (RO).  The RO denied entitlement to service connection 
for left ankle, low back, and left knee disorders, irritable 
bowel syndrome, and mitral valve prolapse.

The issue of service connection for a left knee disability 
has been recharacterized as set forth above in order to more 
clearly define the current knee disability involved.  

After denying the claims of entitlement to service connection 
for left ankle and low back disorders then pending on appeal, 
the Board remanded the claims of entitlement to service 
connection for a left knee disorder, irritable bowel 
syndrome, and mitral valve prolapse to the RO in February 
1998 for further development and adjudicative actions.

In March 2001 the RO affirmed the denials of entitlement to 
service connection for a left knee disorder, mitral valve 
prolapse, and irritable bowel syndrome.

The issues of service connection for mitral valve prolapse 
and irritable bowel syndrome are addressed in the remand 
portion of this decision.  



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.  

2.  The probative medical evidence of record shows that the 
veteran's status post left arthroscopic medial meniscectomy 
for a medial meniscal tear of the left knee cannot 
satisfactorily be dissociated from her active service. 


CONCLUSION OF LAW

Status post left arthroscopic medial meniscectomy for a 
medial meniscal tear of the left knee was incurred in active 
service.  38 U.S.C.A. § 1110 (West 1991 & Supp. 2000), 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, § 4, 114 Stat. 2096, 2098-99 (2000) (to be codified 
as amended at 38 U.S.C. § 5107); 38 C.F.R. §§ 3.6(c), 3.303 
(2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

Pertinent service records establish that the veteran engaged 
in active duty for training from January 3, 1981 to January 
31, 1981, February 1, 1981 to February 21, 1981, and from 
July 9, 1983 to July 23, 1983.  

In February 1981 it was noted that the veteran had strained 
her left leg in January 1981, and that her left knee had 
become swollen.  No specific assessment regarding the knee 
was made.  





On August 23, 1983 the veteran was admitted to Edgewater 
Hospital with the chief complaint of left knee pain since 
twisting it approximately one month prior to admission.  

During admission the veteran was found to have a medial 
meniscal tear of the left knee and a left knee arthroscopy, 
partial medial meniscectomy, and partial synovectomy was 
performed on August 24, 1983.  She was discharged on August 
28, 1983.  

In August 1983 the veteran was given a Physical Profile by 
the National Guard limiting her to light duty as a result of 
torn knee cartilage.  

In December 1993 the veteran submitted a claim for, in 
pertinent part, a left knee disability.  She claimed that, 
while in service, she was jerked forward while driving an 
ambulance and injured her knee.  She stated that she bore the 
pain until returning from her training, at which time she 
consulted with a private physician at Edgewater Hospital, and 
surgery was subsequently performed on her left knee.  

The veteran reported a similar account during the February 
1996 hearing before the RO.  She noted her 1981 injury and 
then recounted how she rammed her left knee while driving an 
ambulance on July 9, 1983.  She stated that she was given 
lesser duties, but essentially lived with the pain until 
after her training had ended.  Tr., pp. 15-17.  

On VA examination of the left knee in March 2000 the veteran 
again reported that she had injured her knee while in an 
ambulance on active duty for training.  On examination, the 
diagnosis was degenerative joint disease of the left knee and 
status post left arthroscopic medial meniscectomy.  





Criteria

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & 
Supp. 2000); 38 C.F.R. § 3.303 (2000).  

"Active military, naval, and air service" includes active 
duty, any period of active duty for training during which the 
individual concerned was disabled or died from a disease or 
injury incurred or aggravated in line of duty, and any period 
of inactive duty training during which the individual 
concerned was disabled or died from an injury incurred or 
aggravated in line of duty.  38 C.F.R. § 3.6(a).  

Active duty for training includes full-time duty in the Armed 
Forces performed by Reserves for training purposes.  Members 
of the National Guard of the United States and Air National 
Guard of the United States are included as Reserves.  
38 C.F.R. §§ 3.6(c)(1), 3.7(m).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  See 38 C.F.R. § 3.303(d) (2000).  

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2000).  

This rule does not mean that any manifestation in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  

When the disease identity is established, there is no 
requirement of evidentiary showing of continuity.  When the 
fact of chronicity in service is not adequately supported, 
then a showing of continuity after discharge is required to 
support the claim.  38 C.F.R. § 3.303(b) (2000).  

The United States Court of Appeals for Veterans Claims 
(Court) has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. 
App. 247, 253 (1999).  

Continuous service for 90 days or more during a period of 
war, and post-service development of a presumptive disease to 
a degree of 10 percent within one year from the date of 
termination of such service, establishes a rebuttable 
presumption that the disease was incurred in service.  
38 C.F.R. §§ 3.307, 3.309 (2000).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  VCAA, Pub. L. No. 106-
475, § 4, 114 Stat. 2096, 2098-99 (2000) (to be codified as 
amended at 38 U.S.C.A. § 5107).  




Analysis

Preliminary Matter: Duty to Assist

The Board initially notes that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  Among other things, this law 
eliminates the concept of a well-grounded claim, redefines 
the obligations of VA with respect to the duty to assist, and 
supercedes the decision of the United States Court of Appeals 
for Veterans Claims (Court) in Morton v. West, 12 Vet. 
App. 477 (1999), withdrawn sub nom. Morton v. Gober, 14 Vet. 
App. 174 (2000) (per curiam order), which had held that VA 
cannot assist in the development of a claim that is not well 
grounded.  This change in the law is applicable to all claims 
filed on or after the date of enactment of the VCAA, or filed 
before the date of enactment and not yet final as of that 
date.  VCAA, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 
2096 (2000).  

The Board finds that the duty to assist has been satisfied in 
this instance to the extent necessary to allow for a grant of 
the benefit sought on appeal, namely, service connection for 
a left knee disorder.  Therefore, any deficiencies in the 
duty to assist will not prejudice the veteran in this case.  
See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  

Service Connection

The Board reiterates the basic three requirements for 
prevailing on a claim for service connection: (1) medical 
evidence of a current disability; (2) medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and, (3) medical evidence 
of a nexus between the claimed inservice injury or disease 
and a current disability.  See Hickson, supra.

After a careful review of the evidence of record, the Board 
is of the opinion that there is an approximate balance of 
positive and negative evidence, and that the benefit of the 
doubt should therefore be applied in favor of the veteran.  
See Gilbert, supra.  

The record establishes that the veteran has a current left 
knee disability: status post left arthroscopic medial 
meniscectomy for a medial meniscal tear of the left knee.  

The veteran's contention that she injured her left knee while 
driving an ambulance during her active duty for training in 
July 1983 is not documented in her service medical records.  
However, the veteran has indicated that she did not seek 
treatment immediately after her injury, deciding to live with 
the pain until she got off duty.  

The veteran's account of her inservice left knee injury is 
supported by contemporaneous medical evidence from Edgewater 
Hospital.  Late August 1983 records from this facility 
document that the veteran had twisted her knee approximately 
one month prior.  This history tends to place the origin of 
the injury during the veteran's period of active duty for 
training which comprised the last three weeks of July 1983.  
It is also consistent with her subsequent accounts of the 
injury and subsequent treatment for it.  These medical 
records document no other history regarding the origin of her 
left knee injury.  

The Board is of the opinion that the above evidence tends to 
establish that a left knee injury (medial meniscal tear) was 
incurred in service.  It also constitutes sufficient medical 
evidence of a nexus between the current disability (status 
post left arthroscopic medial meniscectomy) and the inservice 
injury because of the contemporaneousness of the medical 
records documenting the surgery and history of the injury 
leading to the surgery, with no other medical history 
reported.  .  

In sum, applying the benefit of the doubt rule, the Board 
finds that the veteran's status post left arthroscopic medial 
meniscectomy for a medial meniscal tear of the left knee 
cannot be satisfactorily dissociated from her period of 
active service.  




Therefore, the Board concludes that a status post left 
arthroscopic medial meniscectomy for a medial meniscal tear 
of the left knee was incurred in service.  VCAA, Pub. L. No. 
106-475, § 4, 114 Stat. 2096, 2098-99 (2000) (to be codified 
as amended at 38 U.S.C. § 5107).  


ORDER

Entitlement to service connection for a status post left 
arthroscopic medial meniscectomy for a medial meniscal tear 
of the left knee is granted.  


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

The Board is of the opinion that the issues of service 
connection for mitral valve prolapse and irritable bowel 
syndrome must be remanded for compliance with the notice and 
duty to assist provisions contained in the new law.  See 
VCAA, Pub. L. No. 106-475, §§ 3-4, 114 Stat. 2096, 2096-2099 
(2000) (to be codified as amended at 38 U.S.C. §§ 5102, 5103, 
5103A, and 5107).  


The Board initially notes that multiple attempts have been 
made to verify the veteran's specific active duty for 
training dates and obtain all service medical records.  
However, after further review of the record, it appears that 
the file contains the veteran's service medical records and 
her service personnel records from the National Guard.  These 
records specify in detail all of the veteran's dates during 
which she engaged in active duty or active duty for training.  
Therefore, the Board is of the opinion that further attempts 
of verification of service are not necessary.  


Mitral Valve Prolapse

Service medical records document a diagnosis of mitral valve 
prolapse.  This appeared to be based at least in part on the 
presence of a systolic murmur which at one point was found to 
be heard best in the mitral area.  

The Board also notes the veteran's inservice account that she 
had previously been told that she had a systolic murmur in 
1969, prior to her entry into service.  

There are multiple post-service references to the veteran's 
history of mitral valve prolapse, including a diagnosis of 
mitral valve prolapse on VA examination in March 2000.  

However, a large number of VA progress notes from the 
Lakeside VA Medical Center (VAMC) appeared to rule out the 
presence of mitral valve prolapse, finding on multiple 
occasions that the murmur was not typical for mitral valve 
prolapse.  

The March 2000 VA heart examiner did not address these issues 
in the examination, and it appears that no review of the 
claims folder was made.  Furthermore, the examiner made the 
diagnosis of mitral valve prolapse prior to the performance 
of laboratory studies, which subsequently noted "NO EVIDENE 
OF MITRAL VALVE PROLAPSE TRACE MITRAL REGURGITATION."  Nor 
did the examiner offer an opinion as to the etiology of the 
diagnosed mitral valve prolapse.  

For the above reasons, the Board is of the opinion that the 
March 2000 VA heart examination is inadequate, and that a 
remand is required for another VA examination that fully 
addresses the nature and etiology of the veteran's heart 
disability, including a discussion of whether her heart 
defect is congenital in nature.  See VCAA, Pub. L. No. 106-
475, § 3(a), 114 Stat. 2096, 2097-98 (2000) (to be codified 
at 38 U.S.C. § 5103A(d)); 38 C.F.R. § 3.326(a).  

Irritable Bowel Syndrome

During the February 1996 hearing, the veteran reported 
receiving medical treatment for her irritable bowel syndrome 
initially at Northwest Memorial Hospital.  Tr., p. 12.  

It does not appear the all records from Northwest Memorial 
Hospital have been obtained.  On remand, the RO should 
attempt to obtain these records.  VCAA, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2097-98 (2000) (to be codified at 
38 U.S.C. § 5103A(a), (b)).  

The Board is also of the opinion that a VA examination of the 
claimed irritable bowel syndrome should be scheduled.  The 
March 2000 VA examination pertaining to this condition 
offered an equivocal diagnosis of "probable irritable bowel 
syndrome" and offered no opinion as to the etiology of this 
disorder.  Nor does it appear that the claims file was 
reviewed.  Therefore, a remand is required for another VA 
examination.  VCAA, Pub. L. No. 106-475, § 3(a), 114 Stat. 
2096, 2097-98 (2000) (to be codified at 38 U.S.C. 
§ 5103A(d)); 38 C.F.R. § 3.326(a).  

On remand, the RO should also consider whether any additional 
notification or development action is required under the 
VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  

Accordingly, the issues of service connection for mitral 
valve prolapse and irritable bowel syndrome are remanded for 
the following:  





1.  The RO should request the veteran to 
identify the names, addresses, and 
approximate dates of treatment for all 
health care providers, VA and non-VA, 
inpatient and outpatient, who may possess 
additional records pertinent to her 
claims.  VCAA, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2097-98 (2000) 
(to be codified at 38 U.S.C. § 5103A(b)); 
Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

After securing any necessary 
authorization or medical releases, the RO 
should make reasonable efforts to obtain 
legible copies of the veteran's complete 
treatment records from all sources 
adequately identified whose records have 
not previously been secured.  VCAA, Pub. 
L. No. 106-475, § 3(a), 114 Stat. 2096, 
2097-98 (2000) (to be codified at 
38 U.S.C. § 5103A(b), (c)).  

In particular, the RO should make 
reasonable efforts to obtain medical 
records from Northwest Memorial Hospital.  

Regardless of the veteran's response, the 
RO should secure all outstanding VA 
treatment reports.  

All information which is not duplicative 
of evidence already received should be 
associated with the claims file.  



2.  If the RO is unable to obtain any of 
the relevant records sought, it shall 
notify the veteran that it has been 
unable to obtain such records by 
identifying the specific records not 
obtained, explaining the efforts used to 
obtain those records, and describing any 
further action to be taken with respect 
to the claims.  VCAA, Pub. L. No. 106-
475, § 3(a), 114 Stat. 2096, 2097-98 
(2000) (to be codified at 38 U.S.C. 
§ 5103A(b)(2)).  

3.  Following the above, the RO should 
schedule the veteran for a VA special 
cardiology examination conducted by an 
appropriate medical specialist including 
on a fee basis if necessary to ascertain 
the nature and etiology of any heart 
disorder(s) which may be present.  

The claims file and a separate copy of 
this remand should be made available to 
and reviewed by the examiner prior and 
pursuant to conduction and completion of 
the examination.  The examiner must 
annotate the examination report that the 
claims file was in fact made available 
for review in conjunction with the 
examination.  

Any further indicated special studies 
should be conducted.  

The examiner must review the veteran's 
complete military and medical history, 
and upon doing so answer the following 
questions:






(a) Describe inservice, post-service 
cardiac-related symptoms as documented 
in the record and as reported by the 
veteran on examination.  Any 
discrepancies should be so noted.  

(b) Describe any current cardiac-related 
symptoms found on examination.  

(c) Does the veteran currently have 
mitral valve prolapse or any other 
cardiovascular disability?

If mitral valve prolapse is found, the 
examiner must also determine whether 
it is a congenital defect or disease.  

If it is determined that the mitral 
valve prolapse is a congenital defect, 
the examiner must determine whether it 
was subject to a superimposed disease 
or injury during service.  See 
VAOPGCPREC 82-90.

(d) Is it at least as likely as not that 
mitral valve prolapse, or any other 
cardiovascular disability found, was 
incurred in or aggravated (i.e., 
preexisted service and underwent an 
increase in severity beyond normal 
progression in service) by the 
veteran's military service?

Any opinions expressed by the medical 
specialist must be accompanied by a 
complete rationale.  


4.  Following the above, the RO should 
schedule the veteran for a VA 
gastrointestinal examination conducted by 
an appropriate medical specialist to 
ascertain the nature and etiology of 
irritable bowel syndrome, if present.  

The claims file and a separate copy of 
this remand should be made available to 
and reviewed by the examiner prior and 
pursuant to conduction and completion of 
the examination.  The examiner must 
annotate the examination report that the 
claims file was in fact made available 
for review in conjunction with the 
examination.  

Any further indicated special studies 
should be conducted.  

The examiner should review the veteran's 
complete military and medical history, 
and upon doing so answer the following 
questions:

(a) Describe the veteran's inservice and 
post-service history of 
gastrointestinal symptoms as 
documented in the record and as 
reported by her on examination.  Any 
discrepancies should be so noted.

(b) Describe the current symptoms, if any, 
of irritable bowel syndrome.  Does the 
veteran currently have an irritable 
bowel syndrome disability?

(c) Is it at least as likely as not that 
irritable bowel syndrome disability, 
if present, was incurred during the 
veteran's military service?

Any opinions expressed by the medical 
specialist must be accompanied by a 
complete rationale.  

5.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the requested examination reports 
and required opinions to ensure that they 
are responsive to and in complete 
compliance with the directives of this 
remand, and if they are not, the RO 
should implement corrective procedures.  
The Board errs as a matter of law when it 
fails to ensure compliance, and further 
remand will be mandated.  Stegall v. 
West, 11 Vet. App. 268 (1998).  

In addition, the RO must review the 
claims file to ensure that any other 
notification and development action 
required by the VCAA, Pub. L. No. 106-475 
is completed.  In particular, the RO 
should ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied.  

6.  After undertaking any necessary 
development in addition to that specified 
above, the RO should readjudicate the 
issues of service connection for mitral 
valve prolapse and irritable bowel 
syndrome.  

If the benefits requested on appeal are not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the claims for benefits, to 
include a summary of the evidence and applicable law and 
regulations pertinent to the issues currently on appeal.  A 
reasonable period of time for a response should be afforded.  

Thereafter, the case should be returned to the Board for 
final appellate review, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until she is notified by the RO; however, the veteran is 
hereby notified that failure to report for a scheduled VA 
examination without good cause shown may adversely affect the 
outcome of her claims for service connection.  38 C.F.R. 
§ 3.655 (2000).  



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 



